Title: From George Washington to Oliver Phelps, 21 April 1782
From: Washington, George
To: Phelps, Oliver


                        
                            sir
                            Head Quarters Newburgh 21st Aprl 1782
                        
                        I have received your favr of the 19th instant.
                        A Variety of Circumstances at present operate to prevent my being able to decide the places of Deposit for
                            your Salted provisions. & as the Season & the Roads are at this Time unfavorable for their Movement, I
                            suppose, it will not be disagreeable to you that they rest at the several places where you make the purchases, until I am
                            better prepared to give you my Decision.
                        I have not yet received from Philadelphia, a Copy of your Contract; which forms an additional Reason against
                            my Deciding at this Time on the places of Deposit. I am sir Your most Obedt Servt
                        
                            Go: Washington
                        
                    